DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9-12, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batra (US 2018/0059182).

As for claims 1, 2, 9-12, 16, and 17, Batra discloses the invention as claimed, including:

1. A method comprising: 
loading a list of target values for a performance metric onto a hardware-accelerated simulator [Fig. 3, element 302; paragraph 0022; abstract; paragraph 0014]; 
setting breakpoints to pause the hardware-accelerated simulator at defined intervals [fig. 3, element 304; fig. 4; paragraph 0017, 0042]; 
simulating, by the hardware-accelerated simulator, execution of a circuit design; 
during the simulating, using said breakpoints to pause the simulating at the defined intervals, and during each pause, comparing a measured value for the performance metric to the target value for the performance metric [fig. 3, elements 308, 312, 314, 316; paragraphs 0032-0034]; and 
ending the simulation when a specified condition based on said comparing is met [paragraph 0032-0034].  
2. The method according to claim 1, wherein: 
the comparing a measured value for the performance metric to the target value for the performance metric includes at an end of each of the intervals, comparing the measured value for the performance metric to the target value for the performance metric, and when a difference between the measured value for the performance metric and the target value for the performance metric is within a preset tolerance, ending the each pause and continuing the simulating execution of the circuit design [paragraphs 0018, 0029, 0037-0039  – test bench code used to verify the design parameters with checkers, monitors, and/or listeners, and the breakpoint callback function is recorded, and simulation is resumed ].  
9. The method according to claim 1, wherein the comparing a measured value for the performance metric to the target value for the performance metric includes using the breakpoint to trigger the comparing [see as cited in claims 1 and 2].  
10. The method according to claim 1, wherein: 
the comparing a measured value for the performance metric to the target value for the performance metric includes keeping a count of a number of times a difference between the measured value for the performance metric and the target value for the performance metric is more than a preset tolerance; and the ending the simulation when a specified condition based on said comparing is met includes ending the simulation when said count exceeds a preset limit.  
11. A system comprising: 
a processor [fig. 1]; and a memory [fig. 1], storing program code, which when executed on the processor, performs an operation of circuit design verification [fig. 1; abstract; paragraph 0018], the operation comprising: 
loading a list of target values for a performance metric onto a hardware-accelerated simulator [see as cited in claim 1]; 
setting breakpoints to pause the hardware-accelerated simulator at defined intervals [see as cited in claim 1]; 
simulating, by the hardware-accelerated simulator, execution of a circuit design; during the simulating, using said breakpoints to pause the simulating at the defined intervals, and during each pause, comparing a measured value for the performance metric to the target value for the performance metric; and ending the simulation when a specified condition based on said comparing is met [see as cited in claim 1].  
12. The system according to claim 11, wherein: the comparing a measured value for the performance metric to the target value for the performance metric includes at an end of each of the intervals, comparing the measured value for the performance metric to the target value for the performance metric, and when a difference between the measured value for the performance metric and the target value for the performance metric is within a preset tolerance, ending the each pause and continuing the simulating execution of the circuit design [see as cited in claim 1].  
16. A computer readable storage medium having stored thereon instructions that when executed by a processor causes the processor to perform an operation for circuit design verification [fig. 1; abstract; paragraph 0018], comprising: 
loading a list of target values for a performance metric onto a hardware-accelerated simulator [see as cited in claim 1]; 
setting breakpoints to pause the hardware-accelerated simulator at defined intervals [see as cited in claim 1]; 
simulating, by the hardware-accelerated simulator, execution of a circuit design; during the simulating, using said breakpoints to pause the simulating at the defined times, and during each pause, comparing a measured value for the performance metric to the target value for the performance metric [see as cited in claim 1]; and 
ending the simulation when a specified condition based on said comparing is met [see as cited in claim 1].  
17. The computer readable storage medium according to claim 16, wherein: the setting breakpoints to pause the hardware-accelerated simulator at defined intervals includes setting the breakpoints to pause the hardware-accelerated simulator at ends of the defined intervals [see as cited in claim 2]; and 
the comparing a measured value for the performance metric to the target value for the performance metric includes at the end of each of the intervals, comparing the measured value for the performance metric to the target value for the performance metric, and when a difference between the measured value for the performance metric and the target value for the performance metric is within a preset tolerance, ending the each pause and continuing the simulating execution of the circuit design [see as cited in claim 1].  

Claims 3-8, 13-15, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose either singularly or in combination the invention as claimed, including the method, system, and computer readable storage medium which perform all of the steps of claims 3, 13, 18 and especially comprising collecting a checkpoint of the execution of the circuit design at a start of each of the intervals; and 
when the difference between the measured value for the performance metric and the target value for the performance metric is within a preset tolerance, deleting the collected checkpoint.  


  Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        July 22, 2022